DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 3 and 17, the phrase "and / or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

The term “tolerant” in claims 3 and 17 is a relative term which renders the claim indefinite. The term “tolerant” is not defined by the claim, the specification does not
provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noekleby et al. (US 2018/0002623 A1 / NO 20141566) (“Noekleby” herein- cited previously). 

Claim 25
 Noekleby discloses a method used in Enhanced Oil Recovery (EOR) from an oil reservoir by CO2 flooding, comprising: [0045]
	producing a well stream from the reservoir; (101A) (Fig. 2) [0066]
	separating the well stream into a liquid phase (105 A) and a gas phase (105B) with a gas/liquid separator (105) [0071-0073]
 	injecting a first part of the compressed gas phase into the reservoir (104B -111A) [0067]; and
	compressing the gas phase using a compressor; (110) [0070] and
	recycling a second part of the compressed gas phase (104A) into the well stream upstream the gas/liquid separator as to provide stable conditions for operation of the separator in the presence of a dynamic well stream gas flow rate. [0071-0072]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 10, 11, 14, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 9, 11, 12, 14, 16, 17, 18, and 19 of U.S. Patent No. 11,162,342 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims limitation incorporated by their dependent claims are recited in the ‘342 patent claims’ limitation.  All the claims dependent of claims 1 and 15 are also rejected.

Response to Arguments
Applicant’s arguments, filed on 08/31/2022, with respect to the objection to the specification has been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, filed on 08/31/2022, with respect to claims 1, 8, and 20  rejected for lack of antecedent basis under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 08/31/2022, with respect to claims 8, 11, 14, 19, 20, and 23  rejected for indefiniteness under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 08/31/2022, with respect to claim 19 rejected  under 35 USC 112 sixth paragraph have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Applicant's arguments filed on 08/31/2022 with regards to the rejections of claims 3 and 17 have been fully considered but they are not persuasive. Therefore, the rejection of the claims is maintained. (See above rejection).
Applicant’s arguments, filed on 08/31/2022, with respect to the rejection(s) of Claims 1-4, 9, 11-17,21,23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prim et al. (US 2013/0298601 A1),  Claim 25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murrell (US 2016/0102538 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/16/2022